Citation Nr: 1111545	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a fibroid condition.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1976.  She has also asserted that she had service in the Air National Guard from 1992 to 2003, although such service has not been verified by the service department.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

The issues of whether new and material evidence has been submitted to reopen the claims of service connection for hypertension and residuals of a fibroid condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision in the appeal, the Veteran testified that she wished to withdraw her appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.  

2.  The testimony provided at the December 2010 video conference hearing has been reduced to writing by way of the hearing transcript.  
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2010).

This appeal arises from an October 2007 rating decision which determined that new and material evidence had not been submitted to reopen previously denied claims of service connection for hypertension, a fibroid condition, and a right knee disability.  The Veteran submitted a timely notice of disagreement and substantive appeal as to each issued addressed in the October 2007 rating decision, and the issues were certified to the Board for adjudication.  However, at the December 2010 video conference hearing, the Veteran testified that she wished to withdraw the issue involving the right knee disability.  See video conference hearing transcript, p. 19.  

Because the testimony provided at the December 2010 video conference hearing has been reduced to writing by way of the hearing transcript, which is associated with the claims file, the Board finds that the Veteran has effectively withdrawn her appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.  As such, there remain no allegations of error of fact or law for appellate consideration on that issue and, thus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability, and that issue is dismissed without prejudice.

ORDER

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability is dismissed.  


REMAND

In a rating decision dated September 2005, the RO denied entitlement to service connection for hypertension and a fibroid condition.  The RO denied the Veteran's claims on the basis that the claimed disabilities were not shown during service or shortly thereafter, noting that there was no evidence of treatment for fibroids, high blood pressure, or hypertension in the service treatment records and that the post-service treatment evidence showed diagnosis of fibroids and hypertension several years after service.  

The Veteran was advised of the RO's determination in September 2005 but she did not perfect her appeal by submitting a timely notice of disagreement and substantive appeal.  Therefore, the September 2005 rating decision became final.  

The Veteran is attempting to reopen the previously denied claims involving hypertension and the fibroid condition on the basis that these disabilities are related to the "women's issues" she had during active military service, such as endometriosis.  However, in support of her claim, the Veteran has submitted a statement from her physician, Dr. M.M., which states that military records from the Veteran's active guard duty, dated from 1998 to 2004, show treatment for hypertension and iron deficiency anemia due to excessive menstrual bleeding contributed to by uterine fibroids.  

In evaluating this claim, the Board notes that, while the Veteran has asserted that she served in the Air National Guard from 1992 to 2003, such service has not been verified and it is not clear if such service included any periods of active or inactive duty for training.  

In this context, service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  The term "active military, naval, or air service" includes active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Based on the foregoing, the Board finds that the determination regarding whether there is sufficient evidence to reopen the previously denied claims is dependent on whether the Veteran's National Guard duty included periods of active or inactive duty for training.  Because the evidentiary record does not provide any indication as to whether the Veteran's National Guard service was ACDUTRA or INACDUTRA, a remand is required in order to obtain this information.  On remand, the RO will also be requested to obtain all treatment records from the Veteran's National Guard duty, as that information is also not of record.  

Accordingly, the case is REMANDED for the following action:

1. Verify all of the Veteran's military service, to include any service in the Air National Guard subsequent to her active military service in the Air Force.  Verification should include information regarding whether the Veteran's service was characterized as active duty, active duty for training, or inactive duty for training, with the dates for each period indicated.  Any negative attempts to obtain this information should be documented in the claims file.  

2. Obtain the Veteran's treatment records from her service in the Air National Guard and associate the records with the claims file.  Any negative attempts to obtain this information should be documented in the claims file.  

3. After the development above has been completed to the extent possible, reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining a medical examination and/or opinion.  

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


